DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 01, 2021 has been entered.
 	2.	Claims 14-17, 19, 20, 23-25 and 28 are currently being examined.
Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
3.	Claims 14-17, 19, 20, 23-25 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bander et al. (US20100291113A1) as evidenced by Karan et al. (Carcinogenesis, 2002, 23:967-975) and National Cancer Institute (NCI) (Treatment Choices for Men with Early-Stage Prostate Cancer, 2011, pages 1-44) in view of Wright et al. (Urology, 1996, 48:326-334).
The instant specification defines “conditionally enhanced vulnerability” of prostate cancer is a condition where androgen suppression drives the increased in PSMA expression (paragraph 0010).
Bander et al. teaches a method for treating prostate cancer comprised of (a) administering an LHRH agonist and anti-androgen (same as hormonal therapy),  including surgical castration, to reduce the levels of androgens in a patient, and (b) administering an antibody that is capable of binding to the extracellular domain of PSMA two weeks after the administration of the anti-androgen therapy, wherein the antibody is J591 conjugated to Lutetium-177 (same as a nd paragraph).    As evidenced by the National Cancer Institute, an early stage prostate cancer is characterized by a Gleason score of 6 or 7, which corresponds to early stage non-metastatic cancer (page 6, see “Gleason score of your cancer”; and page 36, see "Gleason score”).  
	Bander teaches that after serum levels of testosterone reach castrate levels (< 50 ng/mL), the amount of PSMA on the surface of PSMA expressing cells increases by about nine-fold.  See paragraphs 0042, 0050, 0134 and Fig.  1. 
	Bander teaches that the levels of PSMA is increased for 2-3 weeks in LNCaP prostate cancer cells after hormone withdrawal. See Fig .1 and paragraphs 0026 and 0134. 
Bander et al. teaches that said method is used to treat any prostate cancer cell that expresses PSMA on the cell surface (entire document, specifically note paragraphs 0101 and 0102 in particular).
Bander et al. does not specifically teach that the prostate cancer being treated with anti-androgen therapy and an antibody that binds to PSMA is castrate-resistant.  However, these deficiencies are made up in the teachings of Wright et al.
Wright et al. teaches administration of anti-androgen therapy (same as hormone treatment or androgen-deprivation therapy) to subjects with castrate resistant (same as androgen independent or AI) prostate cancer increased the expression level of PSMA (entire document, 

It would have been prima facie obvious at the invention was made given that the level of skill in the art was high to combine the teachings of Bander et al. and Wright et al. and one of ordinary skill in the art would have been motivated to modify the methods of treating prostate cancer comprised of administering anti-androgen therapy to increase prostate cell vulnerability and administering J591 antibody conjugated to Leutetium-177 two weeks following the initiation of the anti-androgen therapy as taught by Bander et al., to include castrate-resistant prostate cancer as taught by Wright et al., to form a method comprised of administering anti-androgen therapy to a castrate-resistant prostate cancer patient to increase prostate cell vulnerability and administering J591 antibody conjugated to Leutetium-177 two weeks following the initiation of the anti-androgen therapy in order to more effectively treat castrate-resistant prostate cancer, because Bander et al. teaches a method of enhancing prostate vulnerability to anti-PSMA therapy comprised of administering anti-androgen therapy to a prostate cancer patient to increase PSMA expression, and administering J591 conjugated to lutetium-177 two weeks following the start of the anti-androgen treatment, and said method is used to treat any prostate cancer cell that express PSMA on their cell surface, and Wright et al. teaches that administration of anti-androgen therapy increased PSMA expression in castrate-resistant prostate cancer patients and anti-androgen therapy can be used to increase the sensitivity of the cancer cell to anti-PSMA directed radiotherapy.  One of ordinary skill in the art at the time the invention was made would have had 
Additionally, it would have been prima facie obvious at the time the invention was made given that the level of skill in the art was high and one of ordinary skill in the art would have been motivated to modify the method of treating prostate cancer comprised of administering hormone therapy to increase prostate cell vulnerability and antibodies that bind to the extracellular domain of PSMA following the initiation of the hormone therapy as taught by Bander et al., to include a step comprised of continuing administration of hormone therapy in prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results. 

Response to Arguments
4.	Applicant argues that independent claim 14, as amended, recites:

14. A method of enhancing prostate cancer vulnerability to an anti-PSMA antibody therapy, comprising the steps of: (a)    administering an anti-androgen therapy to a subject having prostate cancer, wherein the prostate cancer vulnerability is enhanced approximately 2 weeks after the administration of the anti-androgen therapy; and (b)    administering to the subject an antibody or antigen binding fragment thereof that is capable of binding to the extracellular domain of PSMA after the prostate cancer vulnerability is enhanced; wherein the prostate cancer is castrate-resistant.

Applicant argues that thus, amended claim 14 is directed to enhancing prostate cancer vulnerability and requires, inter alia, that “the prostate cancer vulnerability is enhanced approximately 2 weeks after administration of the anti-androgen therapy” and “wherein the prostate cancer is castrate-resistant.” Such a method cannot be obvious over the prior art for at least the reasons enumerated below.
Applicant argues that Bander does not teach the use of such method for castrate-resistant prostate cancer. The Office Action also acknowledges that Bander does not “teach that the prostate cancer being treated with anti-androgen therapy and the antibody that binds to PSMA is castrate-resistant.” The Office Action at page 4. This is also consistent with Wright, which states that “almost every patient with prostate cancer will experience a relapse with an androgen-independent and eventually a hormone-insensitive [castrate-resistant] tumor for which, at present, there is no effective therapy.” Wright at page 326, right column.



    PNG
    media_image1.png
    384
    397
    media_image1.png
    Greyscale




Applicant argues that this shorter time is the typical timeframe in which transcription factor (e.g., the androgen receptor) gene regulation occurs. In support of this point, several papers published at the time by those of skill in the art have looked specifically at androgen regulation of gene expression - all looked within a timeframe of 72 hours reflecting the expected shorter timeframe. For example, Nelson et al. (Nelson PS el al., “The program of androgen-response genes in neoplastic prostate epithelium”, PNAS 2002; 99(18): 11890-11895; attached 
Applicant argues that moreover, Figure 4 of Wright does not show “upregulation of PSMA level” in absence of androgen (Stripped, middle figure) as compared to the baseline. The PSMA level at day 8 is virtually identical to, and certainly within the standard deviation of, the PSMA level at day 0 (baseline). There is no statistically significant separation between the baseline PSMA level and the PSMA level at day 8, nor is there statistically significant upregulation at any time point compared to the baseline. Thus, a person of skill in art, upon reviewing Wright, would have not have been taught that the PSMA level would take approximately 2 weeks after administration of anti-androgen therapy to become upregulated. Indeed, the fact that Nelson et al and Wang et al (several years after Wright) looked up to only 48 hours, clearly demonstrates that Wright did not teach the appropriate time relationship.

Applicant’s arguments have been considered, but have not been found persuasive.  Neither Nelson nor Wang show PSMA levels in prostate cancer at approximately 2 weeks after anti-androgen therapy.  Thus Nelson and Wang are not probative on the levels of PSMA in the claimed time frame and its relationship to therapy.  Additionally, as set forth above, Bander and Wright teaches changes of PSMA levels within the claimed time frame of approximately 2 weeks and the importance of timing of treatment with an anti-PSMA antibody with PSMA expression.  With respect to Figure 4 of Wright the significantly  increased level of PSMA at 8 

Applicant argues that in stark contrast, unexpectedly and surprisingly, Applicant observed that PSMA level was upregulated by 7-9 fold, with a peak at 2 weeks after the administration of anti-androgen therapy. Moreover, this upregulation of PSMA level persisted after 3 weeks. See present application at paragraph [0016] and Figures 2A and 2B. Applicant argues that thus, Applicant’s claimed invention is a result of significant innovation and improvement to the prior art approach. It led to a successful breakthrough in the development of prostate cancer therapy. Therefore, Applicant’s claimed invention cannot be obvious over the cited references. Applicant respectfully requests reconsideration and withdrawal of the obviousness rejection.

	Applicant’s arguments have been considered, but have not been found persuasive because 
Bander teaches PSMA expression increases about 9 fold after androgen removal therapy, which occurs after about two to three weeks.  See, e.g., paragraphs 0050-0052 and 0134 and Fig. 1.  Thus Applicant’s observation that PSMA level was upregulated by 7-9 fold, with a peak at 2 weeks after the administration of anti-androgen therapy is not unexpected in view of the prior art.  Thus, this observation does not make the claimed invention non-obvious in view of the prior art and the rejection is maintained for the reasons of record as set forth above. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
New claim 28 is drawn to the method of claim 14, wherein the administration of the anti-androgen therapy upregulates PSMA by about 5-10 fold as compared to PSMA level prior to the administration of the anti-androgen therapy.  Applicant points to support at paragraph [0016] and Figure 1B for new claim 28.  Paragraph [0016] teaches, “[t]he claimed invention is also directed to a method of identifying a test agent that increases the level of PSMA expression on a prostate cancer. Such test agents might also be agents that reduce androgen levels.”  Figure 1B shows the ratio of PSMA/-actin, in presence or absence of DHT.
	The suggested support for new claim 28 is not found persuasive because paragraph [0016] is broad, generic statement not drawn to specific levels of PSMA increase and Figure 1B 
Conclusion
6.	No claims allowed.
7.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
8. 	The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2021. The extension of AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Peter J Reddig/
Primary Examiner, Art Unit 1642